Motion to dispense with printing granted only insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the attorney for respondents and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court on or before December 19, 1961, with notice of argument for January 12, 1962, said appeal to be argued or submitted when reached. Respondents’ typewritten or mimeographed points are to be served and filed on or before January 3, 1962. Reply points, if any, are to be served and filed on or before January 8, 1962. In all other respects, the motion is denied. Concur — Botein, P. J., Breitel, Yalente, Stevens and Eager, JJ.